DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of  the divider layer having a first divider circuit for distributing a first antenna signal fed from the first filter circuit to the first and second radiation conductors; a first ground pattern provided between the filter layer and the divider layer; and a second ground pattern provided between the divider layer and the antenna layer -  in combination with - wherein each of the first and second ground patterns has a first area that overlaps a first space surrounded by the plurality of first ground pillars in a plan view as viewed from the stacking direction, a second area that overlaps a second space surrounded by the plurality of second ground pillars in a plan view as viewed from a stacking direction, and a third area that connects the first and second areas, and wherein a width of the third area in a width direction perpendicular to an arrangement direction of the first and second areas is smaller than a width of each of the first and second areas in the width direction.  
 	Hara (US 2019/0089060) and Mitsubishi (JP 5-21514) are cited as teaching some elements of the claimed invention including an antenna device, a filter layer, a divider layer, a circuit, a plurality of ground pillars, a signal feed, and a first radiation conductor, and a second radiation conductor.  Kameda (US 2006/0055601) discloses an antenna with built in filter but lacks teaching a second radiation element that includes distributing a signal output from a single signal circuit.
 	Therefore, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845